MEMORANDUM **
Miles Cameron Taylor appeals the district court’s denial of his Federal Rule of Civil Procedure 60(b)(2) motion seeking relief from judgment.
We hold that the district court did not abuse its discretion when it determined that, due to its lack of relevance to the basis for the judgment, the evidence was not “ ‘of such magnitude that production of it earlier would likely have changed the outcome of the case.’ ” See Jones v. Aero/ Chem Corp., 921 F.2d 875, 878 (9th Cir. 1990) (per curiam); Fed.R.Civ.P. 60(b).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.